08-4327-cv
       Adams v. Standard Federal Bank



                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                       SUMMARY ORDER


R ULINGS BY SUM M ARY ORD ER DO NO T HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUM M ARY ORD ER FILED AFTER J AN U ARY 1, 2007,
IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R U LE O F A PPELLATE P RO CED U RE 32.1 AN D TH IS CO U R T ’ S L O C A L R U LE 32.1.1. W H EN
CITING A SUM M ARY ORD ER IN A D OCU M ENT FILED W ITH THIS COU RT , A PARTY M U ST CITE EITHER TH E F ED ERAL A PPEN D IX OF AN
ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT O N
AN Y PARTY N O T REPRESENTED B Y CO U N SEL .




               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
       on the 1st day of April, two thousand ten.

       PRESENT:
                   PETER W. HALL,
                   GERARD E. LYNCH,
                         Circuit Judges,
                   TIMOTHY C. STANCEU,*
                         Judge.
       _______________________________________________

       Karen Marie Adams, formerly known as Karen Marie Davis,

                                    Plaintiff-Appellant,

                          v.                                                                   08-4327-cv

       Standard Federal Bank, as successor by Merger to
       ABN AMRO Mortgage Group, its successors in
       interest, agents &/or assigns, Agent for Secretary of
       Housing & Urban Development,

                                    Defendants-Appellees,




                      *
                    Timothy C. Stanceu, of the United States Court of International Trade, sitting by
            designation.
Kathryn Wilson Smith, Kenneth L. Smith, Donald
E. Loreman, Sr., Individually and d/b/a Keeseville
Launderette and C & D Enterprises, Carolyn
Loreman, Individually and d/b/a Keeseville
Launderette and C & D Enterprises, Mark J.
Whitney, Individually and as Mayor of the Village
of Keeseville, William Seaver, Individually and
as employee of Village of Keeseville Court, The
Village of Keeseville, Robert B. Davis, William
O’Connor, Individually and as employee of the
Village of Keeseville, Bayview Loan Servicing,
LLC,

                  Defendants.
_______________________________________

FOR PLAINTIFF-APPELLANT:                        KAREN MARIE ADAMS, pro se, Au Sable Forks,
                                                New York.

FOR DEFENDANTS-APPELLEES:                       DAVID P. CASE, Fein, Such & Crane, L.L.P.,
                                                Rochester, New York.


Appeal from the United States District Court for the Northern District of New York (Kahn, J.).


    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND
DECREED that the appeal is DISMISSED as moot.

          Appellant Karen Marie Adams appeals from an order of the district court denying her

motion for reconsideration of its order denying her motion for a preliminary injunction. We

assume the parties’ familiarity with the facts, proceedings below, and specification of issues on

appeal.

          This Court has jurisdiction to review the denial of a preliminary injunction pursuant to 28

U.S.C. § 1292(a). See Mastrovincenzo v. City of New York, 435 F.3d 78, 88 (2d Cir. 2006). In

addition, “a notice of appeal from denial of a motion to reconsider, filed within ten days of the



                                                   2
order or judgment sought to be considered, suffices to bring up for review the underlying order or

judgment, at least where the motion renews arguments previously made.” “R” Best Produce,

Inc., v. DiSapio, 540 F.3d 115, 121 (2d Cir. 2008); see also id. at 122 (noting that during the

pendency of the events at issue the time period for moving for reconsideration excluded

weekends and holidays). The district court issued its order denying Adams’s request for a

preliminary injunction on January 18, 2008, and Adams filed her motion for reconsideration six

business days later. We therefore review both the initial order denying Adams’s motion for a

preliminary injunction and the denial of her motion for reconsideration of that order.

       Adams sought a preliminary injunction to prevent Standard Federal Bank from “taking

any further action to evict or otherwise dispossess Plaintiff of the premises at 20 Thompson

Road, Keeseville, New York.” Adams concedes that she has been evicted from these premises.

Accordingly, this appeal is moot with respect to both the denial of Adams’s motion for a

preliminary injunction and the denial of her motion for reconsideration. See White River

Amusement Pub, Inc. v. Town of Hartford, 481 F.3d 163, 167 (2d Cir. 2007) (“[a] case is moot

when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

the outcome”) (quoting City of Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)) (internal quotation

marks omitted). To the extent Adams seeks to avoid this result by pointing to other issues she

attempted to raise in her motion we note that those issues remain pending before the district court

and that no appealable final order regarding these issues has been ordered. The appeal is

DISMISSED as moot.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3